1    LAW OFFICES OF YAN E. SHRAYBERMAN
     YAN E. SHRAYBERMAN SBN 253971
2
     P.O. Box 506
3    Fresno, California 93709
     Telephone: (559) 779-2315
4    Facsimile: (213) 442-1567
5    Attorney for Defendant
6    GABRIEL GARCIA

7
                                UNITED STATES DISTRICT COURT,
8

9
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                     Court Case#:1:18-cr-00269-LJO
12

13                       Plaintiff,
                                                   JOINT STIPULATION AND ORDER
14   v.                                            CONTINUING SENTENCING

15   GABRIEL GARCIA

16                        Defendant.
17

18           NOW COMES the Defendant, through counsel, and respectfully moves this
19   Honorable Court to issue an Order continuing sentencing in the matter from
20   August 5, 2019 to September 30, 2019
21        Reasons for Continuance. The undersigned counsel is currently engaged in a 5-
22   count felony matter in the Fresno Superior Court, Case No.: F13900176 ,People v
23   Mike Yang. The case is currently past motions in limini and jury selection and
24   evidence is set to start on Monday July 29, 2019. Given the number of witnesses it is
25   unlikely that the case will conclude by August, 5, 2019, the date for sentencing in
26   the instant matter.
27        The parties are informed of the above stated and willing to stipulate to the
28   requested dates.
               JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING SENTENCING                -1-
                                                                  1
                                                                          Now, therefore, IT IS HEREBY STIPULATED by all the parties to this action
                                                                  2
                                                                       as follows:
                                                                  3
                                                                          1. That the sentencing in the above entitled case currently set for August 5,
                                                                  4
                                                                             2019 be continued to September 30, 2019.
                                                                  5
                                                                          SO STIPULATED.
                                                                  6

                                                                  7
                                                                       Dated: July 27, 2019                         /s/ Yan E. Shrayberman
                                                                  8                                                 YAN E. SHRAYBERMAN
                                                                                                                    Attorney for Defendant
                                                                  9                                                 GABRIEL GARCIA
                                                                  10
                                                                       Dated: July 27, 2019                         /s/ Mark J.McKeon
                                                                  11                                                MARK J. MCKEON
                                                                                                                    Assistant United States Attorney
LAW OFFICES OF YAN E. SHRAYBERMAN




                                                                  12

                                                                  13
                                    Fresno, CALIFORNIA 91724
                                    2131 Kern Street, Suite 131

                                    Telephone: (213)379-2315
                                    Facsimile: (213) 352 -1010




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20
                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26
                                                                  27

                                                                  28

                                                                                JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING SENTENCING              -2-
                                                                  1                                               ORDER

                                                                  2          Based on the Joint Stipulation of the parties and good cause appearing

                                                                  3    therefor, IT IS ORDERED that the sentencing in the above entitled case currently

                                                                  4    set for August 5, 2019 at 10:00 am is hereby continued to September 30, 2019 at

                                                                  5    10:00 am.

                                                                  6
                                                                       IT IS SO ORDERED.
                                                                  7

                                                                  8       Dated:   July 29, 2019                            /s/ Lawrence J. O’Neill _____
                                                                                                                   UNITED STATES CHIEF DISTRICT JUDGE
                                                                  9

                                                                  10

                                                                  11
LAW OFFICES OF YAN E. SHRAYBERMAN




                                                                  12

                                                                  13
                                    Fresno, CALIFORNIA 91724
                                    2131 Kern Street, Suite 131

                                    Telephone: (213)379-2315
                                    Facsimile: (213) 352 -1010




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20
                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26
                                                                  27

                                                                  28

                                                                               JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING SENTENCING                 -3-
